DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        KENNETH LEE BELVIN,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-916

                               [July 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502015CF005755B.

   Kenneth Lee Belvin, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.